Exhibit 10.3

20 September 2012

Siemens Healthcare Diagnostics Inc.

511 Benedict Avenue

Tarrytown, NY 10591

USA

 

Re: Supplemental Agreement – Reader Product Support Obligations and
Responsibilities

Ladies and Gentlemen:

We refer to the Collaboration Agreement between Universal Biosensors Pty Ltd.
(“UBI”) and Siemens Healthcare Diagnostics Inc. (“Siemens”) dated September 9,
2011 (the “Collaboration Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings provided in the Collaboration Agreement;
provided, however, that the terms “Product” and “PT/INR Product” shall have the
meanings provided in the Supply Agreement.

By way of background:

 

  •  

The Collaboration Agreement does not address the parties’ post-development and
post-launch support obligations with respect to Reader Products, and the Supply
Agreement currently under negotiation between the parties for the supply of
strip Products would not be an appropriate document in which to address such
obligations because it does not address Reader Products.

 

  •  

*[REDACTED]

 

  •  

After completion of the Development Work for the Reader Products, Siemens will
be free to arrange for manufacture of the Reader Products by a Third Party of
Siemens’ choosing (the “Manufacturer”) and to make modifications to the designs
of the Reader Products and to modify and create derivative works of the UBI
Collaboration Software incorporated in Reader Products.

 

  •  

Although UBI is willing to provide “fourth level support” (defined below) for
Reader Products, UBI may not be able to provide such support with respect to
Siemens-modified wireless technology and Reader Products, including, without
limitation, Reader Products incorporating Siemens’ modifications or derivative
works of UBI Collaboration Software.

In consideration of the foregoing premises and the mutual covenants contained in
this letter agreement (the “Supplemental Agreement”), UBI and Siemens, intending
to be legally bound, hereby agree as follows:

1. Critical Care Reader Amended Requirements. As reimbursement to UBI for
additional development work for the Critical Care Reader including creation of a
base unit (being developed under the UBI Project referred to by the parties as
“Rubix”) as set forth in Annex I and certain form factor changes to the Rubix
base unit as set forth in Annex II, Siemens shall pay to UBI a total
of US$*[REDACTED], which shall be payable in three installments on the schedule
set forth below:

(a) US$700,000 shall be paid by October 30, 2012;

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 2 of 11

 

(b) US$*[REDACTED] shall be paid no later than*[REDACTED]; and

(c) US$*[REDACTED] shall be paid no later than *[REDACTED].

For the avoidance of doubt, the amounts payable pursuant to this paragraph 1 are
in addition to the amounts payable by Siemens to UBI under the Collaboration
Agreement with respect to Reader Product Development Work. All additional
development work shall be conducted in accordance with and shall be subject to
the terms of the Collaboration Agreement and shall be considered Development
Work thereunder. For the avoidance of doubt, references to Reader Product shall
now be understood to also include the base unit.

It is understood by the parties that the Requirements, Development Plan, and the
additional development work of Annexes I and II hereunder are only high level
descriptions and continue to require design choices and additional detail to
determine how the high level requirement or specification will be met in
practice. All such design choices and detail that are consistent with the high
level descriptions are covered under the payments of the Collaboration Agreement
or this Supplemental Agreement and Siemens shall not be responsible for any
further development cost with respect to design choices and detail consistent
with such high level descriptions. To the extent Siemens requests a change of
the high level descriptions, *[REDACTED].

2. Reader Product Support.

(a) Technical Support and Training. UBI shall provide reasonable technical
Reader Product support and training for Siemens technical support, as
contemplated by the Collaboration Agreement, and as further detailed in
Annex III; provided, however, that:

(i) Siemens shall be solely responsible for providing technical support and
training for Siemens technical support with respect to any change to *[REDACTED]
not made by UBI or its subcontractors incorporated in any Reader Product; and

(ii) Siemens acknowledges that any modification not made by UBI or its
subcontractors to the design of a Reader Product following completion of UBI’s
Development Work on that Reader Product (“Design Modification”) or modification
to or derivative work of UBI Collaboration Software not made by UBI or its
subcontractors following completion of UBI’s Development Work (“Software
Modification”) may limit or prevent UBI from providing effective technical
support and training for Siemens technical support, and Siemens therefore agrees
that after reasonable efforts by UBI to provide support and training the
inability of UBI to provide such support and training for Reader Products with
Design Modifications and/or Software Modifications shall not be deemed a breach
by UBI of the Collaboration Agreement or this Supplemental Agreement.

Subject to the foregoing limitations, *[REDACTED].

(b) Siemens Customer Support. The parties acknowledge and agree that Siemens
shall be solely responsible for interacting with customers. Siemens shall
provide prompt and

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 3 of 11

 

proficient first, second and third level support (as described below and in
Annex III attached hereto) for Reader Products and shall handle all customer
complaints and inquiries in a professional and workmanlike manner at the cost of
Siemens. For purposes of this paragraph 2(b), “first level support” shall
consist of first line phone support and standard troubleshooting techniques by
Siemens; “second level support” shall consist of an elevated level of support
over and above first level support and shall include both internal team
assignment and on-site troubleshooting by Siemens; and “third level support”
shall consist of an elevated level of support beyond second level support and
shall include Siemens assigning the matter to one of its regional subject matter
experts and/or the Manufacturer regarding the problem at issue and onsite
trouble-shooting by Siemens.

(c) UBI Customer Support. In the event neither Siemens experts nor the
Manufacturer can resolve a Reader Product service matter and escalation beyond
third level support is required, UBI shall advise and consult with Siemens
regarding such matter (“fourth level support”) and shall investigate and respond
to any such escalated service call from Siemens in accordance with Annex III;
provided, however, that:

(i) UBI shall apply reasonable efforts but will not be obligated to resolve
fourth level support issues with respect to *[REDACTED];

(ii) Siemens acknowledges that a Design Modification or Software Modification to
a Reader Product may limit or prevent UBI from providing effective fourth level
support for such Reader Product, and Siemens therefore agrees that the inability
of UBI to provide effective fourth level support for Reader Products with Design
Modifications and/or Software Modifications shall not be deemed a breach by UBI
of the Collaboration Agreement or this Supplemental Agreement; and

(iii) because UBI will not be the manufacturer or supplier of Reader Products or
components thereof, there will exist fourth level support activities for which
the Manufacturer, and not UBI, will be responsible for resolving; however, UBI
agrees to cooperate and provide reasonable assistance, support, and advice in
working with Siemens and the Manufacturer to investigate and resolve any
escalated matter even if the ultimate responsibility lies with the Manufacturer.

Fourth level support by UBI may include root cause investigation and testing,
but Siemens shall be responsible for conducting any appropriate confirmatory
testing in accordance with Siemens’ Quality Management System. Siemens shall
escalate all events deemed as potential Medical Device Reportables (“pMDRs”) to
the appropriate regulatory affairs personnel of Siemens. Siemens shall be
responsible for filing all Medical Device Reportables (“MDRs”) with the
appropriate regulatory agencies and will inform UBI of such filings. Subject to
clauses (i), (ii) and (iii) of this paragraph 2(c), if an escalated matter is
not responded to timely or is not closed out in accordance with Annex III by
UBI, then upon written request of Siemens the parties shall meet within
*[REDACTED] of said request or as otherwise mutually agreed to by the parties to
review the issue and create a plan to bring it to resolution. The parties shall
also review and improve the escalation procedure to ensure that properly
escalated matters are responded to and closed timely.

(d) *[REDACTED]

(e) *[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 4 of 11

 

(i) *[REDACTED]; or

(ii) *[REDACTED]

*[REDACTED]

(f) UBI Design Change Support. From and after initiation of the Siemens
Commercialization Phase for each Reader Product, upon Siemens’ request and as
specified by Siemens, UBI agrees to make, test and release changes to the Reader
Product design or UBI Collaboration Software and to provide reasonable
assistance to Siemens with Design Modifications and/or Software Modifications,
in each case, *[REDACTED].

Notwithstanding any provision of the Collaboration Agreement to the contrary,
this paragraph 2 of this Supplemental Agreement *[REDACTED].

3. Reader Product Recall. In the event that any Reader Product non-conformity or
governmental authority requires, or Siemens or any of its Affiliates or
licensees voluntarily conducts, any Reader Product recall, destruction,
withholding from the market, or field corrective action (in each case, a
“Recall”), Siemens shall be solely responsible for conducting such Recall, for
making all filings, submissions and communications with regulatory agencies in
connection with such Recall, and for all customer communications regarding such
Recall, all at Siemens’ sole cost and expense.

4. Miscellaneous. This Supplemental Agreement, including Annexes I, II and III
hereto, together with the Collaboration Agreement (as supplemented and amended
by this Supplemental Agreement), is both a final expression of the parties’
agreement with respect to Reader Products and a complete and exclusive statement
with respect to all terms relating to Reader Products. In the event of any
conflict between the provisions of this Supplemental Agreement and Annexes I, II
and III hereto, the provisions of this Supplemental Agreement shall control.
This Supplemental Agreement may only be amended, modified or supplemented in a
writing expressly stated for such purpose and signed by the parties to this
Supplemental Agreement. This Supplemental Agreement may be assigned by a party
only in conjunction with a permitted assignment by such party of the
Collaboration Agreement. This Supplemental Agreement may be executed in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the parties or their representative legal counsel, each of which shall
be deemed an original document, and all of which, together with this writing,
shall be deemed one instrument.

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 5 of 11

 

If the foregoing is acceptable to you, please sign this Supplemental Agreement
in the space provided below and return it to me.

 

Sincerely, UNIVERSAL BIOSENSORS PTY LTD. /s/ PAUL WRIGHT Paul Wright Chief
Executive Officer

Agreed to and accepted as of the Effective Date:

SIEMENS HEALTHCARE DIAGNOSTICS INC.

 

By:  

/s/ DAVID STEIN                            9/19/12

Name:  

David Stein

Title:  

CEO POC

By:  

/s/ WOLFGANG WRUMNIG        9/18/12

Name:  

Wolfgang Wrumnig

Title:  

CFO

 



--------------------------------------------------------------------------------

LOGO [g398262img003.jpg]    Page 6 of 11

 

Annex I

Rubix Base Unit Description

*[REDACTED]

 

 

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

LOGO [g398262img003.jpg]    Page 7 of 11

 

*[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

LOGO [g398262img003.jpg]    Page 8 of 11

 

*[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

LOGO [g398262img003.jpg]    Page 9 of 11

 

*[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 10 of 11

 

Annex II

Rubix Form Factor Changes

*[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

Page 11 of 11

 

Annex III

Service and Support Escalation Levels Defined

*[REDACTED]

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.